Exhibit 10.1 [ENSERVCO CORPORATION LETTERHEAD] , 2016 [] [] [] RE:Rescission of Excess Option Grants and Grant of New Option Agreements Dear Sir: This letter agreement amends each Stock Option Agreement (an “Option Agreement”) between the undersigned (“Option Holder”) and Enservco Corporation (the “Company”) as of the date described on Schedule A pursuant to which stock options were issued to Option Holder pursuant to the Company’s 2010 Stock Incentive Plan (the “2010 Plan”). The parties acknowledge that each of the Option Agreements exceeded the limitation on grants under Section 4(d) of the 2010 Plan. The parties further acknowledge and agree as follows: 1.
